—Judgment, Supreme Court, New York County (George Daniels, J.), rendered October 3, 1996, convicting defendant, after a jury trial, of *175criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 8 to 16 years, unanimously affirmed.
The court properly denied defendant’s speedy trial motion. The period between December 5, 1995 and January 3, 1996 was properly excluded because the purpose of the adjournment, granted with the codefendants’ consent, was to conduct plea negotiations with the codefendants (see, People v Rodriguez, 184 AD2d 317, lv denied 80 NY2d 909; CPL 30.30 [4] [d]). The period between January 3, 1996 and January 30, 1996 was also properly excluded, in that the People were entitled to a reasonable time to prepare for trial in light of the unsuccessful efforts to enter into a plea agreement with the codefendants and the fact that the case hadbeen adjourned to January 3 for dispositional purposes rather than trial.
We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Nardelli, Wallach, Andrias and Buckley, JJ.